COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NOS. 02-11-00119-CR
                                  02-11-00120-CR

MARTIN G. CASTILLO, JR.                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Martin G. Castillo, Jr. attempts to appeal from the denials of his

motions for credit on his sentence. Because the denials of his motions are not

appealable orders, we dismiss these appeals for want of jurisdiction.

      No statute vests this court with jurisdiction over an appeal from an order

denying a request for presentence jail time; instead, a petition for writ of

mandamus filed in this court from the trial court’s denial of a motion for judgment

nunc pro tunc is the appropriate vehicle for correcting presentence time credit if

      1
       See Tex. R. App. P. 47.4.
the time credit would not result in a defendant’s discharge.       See Ex parte

Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010) (setting forth procedures

for raising claim for presentence time credit). If, however, the time credit would

result in the defendant’s discharge, a petition for writ of habeas corpus is the

appropriate vehicle, and the Texas Court of Criminal Appeals is the appropriate

venue for correcting presentence time credit. See id.

      On April 7, 2011, we notified Castillo of our concern that we lacked

jurisdiction over these appeals because a direct appeal is not the proper vehicle

to attack an order denying a motion for credit on sentence. We informed Castillo

that these appeals were subject to dismissal unless he or any party desiring to

continue these appeals filed a response with this court by April 25, 2011,

showing grounds for continuing these appeals. See Tex. R. App. P. 44.3.

      On April 27, 2011, Castillo filed a motion for extension of time to file a

response showing grounds for continuing these appeals.        We deny Castillo=s

motion for extension of time and hold that we do not have jurisdiction over his

appeals of the trial court=s denials of his motions for credit on sentence. See Ex

parte Florence, 319 S.W.3d at 696. Accordingly, we dismiss these appeals for

want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)



                                         2
DELIVERED: May 12, 2011




                          3